Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin C. Kunzendorf (Reg.No.:58,308) on 11/18/2021
The application has been amended as follows: 
LISTING OF CLAIMS:
1.  (currently amended):    An HVAC actuator, comprising an electric motor, wherein the HVAC actuator further comprises:
an energy buffer configured to store electrical energy from a power supply, and to provide the electrical energy to the electric motor; and
a power limiting circuit configured to limit input power from the power supply to the energy buffer to a threshold lower than motor power drawn by the electric motor from the energy buffer,
wherein the HVAC actuator further comprises a motor controller configured to monitor an operating condition of the energy buffer, to store a safety position, and to drive the electric motor to the safety position depending on the operating condition of the energy buffer, using electrical energy stored in the energy buffer.


3.  (previously presented):  The HVAC actuator according to claim 2, wherein the power limiting circuit is configured to set the threshold such that the electrical energy stored in the energy buffer during the idle time is sufficient to drive the electric motor during the active time.
4.  (canceled).

5.  (currently amended):  The HVAC actuator according to 

6.  (previously presented):  The HVAC actuator according to claim 1, further comprising a regulator configured to convert input voltage of the HVAC actuator to a voltage lying in a voltage range of the energy buffer.

7.  (previously presented):  The HVAC actuator according to claim 6, wherein the regulator is a switching regulator.


9.  (canceled).

10.  (previously presented):  The HVAC actuator according to claim 1, wherein the energy buffer is a Lithium-ion capacitor.

11.  (canceled).
12.  (canceled).

13.  (currently amended):  A system comprising a plurality of HVAC actuators according to claim 1, connected to a common power supply line, wherein the common power supply line provides input power to the HVAC actuators, the input power in each case being limited by the power limiting circuits of the HVAC actuators.

14.  (previously presented):  The system according to claim 13, wherein the power limiting circuits of the HVAC actuators are configured to adjust the thresholds depending on the number of HVAC actuators connected to the common power supply line.


16.  (previously presented):  The system according to claim 13, wherein the common power supply line comprises a power over Ethernet line.

17.  (currently amended):  A method of operating an HVAC actuator comprising an electric motor, the method comprising:
storing electrical energy from a power supply  in an energy buffer of the HVAC actuator and providing the electrical energy to the electric motor; 
limiting by a power limiting circuit of the HVAC actuator input power from the power supply to the energy buffer to a threshold lower than motor power drawn by the electric motor from the energy buffer;
monitoring, by a motor controller of the HVAC actuator, an operating condition of the energy buffer;
storing, by the motor controller, a safety position; and
driving the electric motor to the safety position depending on the operating condition of the energy buffer, using electrical energy stored in the energy buffer.

18. (canceled).

19. (canceled).

an energy buffer configured to store electrical energy from a power supply, and to provide the electrical energy to the electric motor; and
a power limiting circuit configured to limit input power from the power supply to the energy buffer to a threshold lower than motor power drawn by the electric motor from the energy buffer,
wherein for a 
21. (new): 	The HVAC actuator according to claim 20, wherein the HVAC actuator further comprises an activation switch configured to activate the HVAC actuator, from a deactivated, energy conserving state to an active state, for the case of zero input power to the HVAC actuator.

22. (new): 	The HVAC actuator  according to claim 20, wherein the HVAC actuator  further comprises a near field communication module configured to activate the HVAC actuator, from a deactivated, energy conserving state to an active state.

23. (new): 	The HVAC actuator according to claim 20, wherein the energy buffer is configured to accumulate and to store electrical energy during an idle time of the electric motor and to provide electrical energy to the electric motor during an active time of the electric motor.


25. (new): 	The HVAC actuator according to claim 20, further comprising a regulator configured to convert input voltage of the HVAC actuator to a voltage lying in a voltage range of the energy buffer.

26. (new): 	The HVAC actuator according to claim 25, wherein the regulator is a switching regulator.
27. (new): 	The HVAC actuator according to claim 25, wherein the power limiting circuit is configured to adjust the threshold depending on a conversion efficiency of the regulator.

28. (new): 	The HVAC actuator according to claim 20, wherein the energy buffer is a Lithium-ion capacitor.

29. (new): 	A system comprising a plurality of HVAC actuators according to claim 20, connected to a common power supply line, wherein the common power supply line provides input power to the HVAC actuators, the input power in each case being limited by the power limiting circuits of the HVAC actuators.


31. (new): 	The system according to claim 29, wherein the power limiting circuits of the HVAC actuators are configured to adjust the thresholds depending on the power of the common power supply line.

32. (new): 	The system according to claim 29, wherein the common power supply line comprises a power over Ethernet line.
33. (new):  A method of operating an HVAC actuator comprising an electric motor, the method comprising:
storing electrical energy from a power supply  in an energy buffer of the HVAC actuator and providing the electrical energy to the electric motor; and
limiting by a power limiting circuit of the HVAC actuator input power from the power supply to the energy buffer to a threshold lower than motor power drawn by the electric motor from the energy buffer,
wherein for a 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding newly amended independent claims 1 and 17 newly found reference Muller et al. (US 20130234057 A1) teaches valve having an energy store (energy buffer) where the charging time of the energy store (energy buffer) is longer than the discharging time and the charging current is adaptable based on available charging time that is the threshold lower than motor power drawn by the electric motor from the energy buffer. However upon further consideration, Muller et al. in combination with other cited prior arts of record do not teach the a motor controller configured for monitoring the condition of the energy buffer and driving the actuator/valve(in view of Muller et al.) to a safety position based on energy buffer condition. Thus neither in combination nor individually Muller et al. and other cited prior arts of record teach the claim as whole including the following claimed limitations: An HVAC actuator, comprising an electric motor, wherein the HVAC actuator further comprises: an energy buffer configured to store electrical energy from a power supply, and to provide the electrical energy to the electric motor; and a power limiting circuit configured to limit input power from the power supply to the energy buffer to a threshold lower than motor power drawn by the electric motor from the energy buffer, wherein the HVAC actuator further comprises a motor controller configured to monitor an operating condition of the energy buffer, to store a safety position, and to drive the electric motor to the safety position depending on the operating condition of the energy buffer, using electrical energy stored in the energy buffer.
The dependent claims of independent claims 1 and 17 excluding the cancelled claims are allowable for the reasons discussed above.
Regarding newly added independent claims 20 and 33 newly found reference Muller et al. (US 20130234057 A1) teaches valve having an energy store (energy buffer) where the charging time of the energy store (energy buffer) is longer than the discharging time and the charging current is adaptable based on available charging time that is the threshold lower than motor power drawn by the electric motor from the energy buffer. However upon further consideration, Muller et al. in combination with other cited prior arts of record do not teach operating the energy store (energy buffer) in a battery mode when zero input power is detected for the actuator (valve in view of Muller et al.). Thus neither in combination nor individually Muller et al. and other cited prior arts of record teach the claim as whole including the following claimed limitations: An HVAC actuator, comprising an electric motor, wherein the HVAC actuator further comprises: an energy buffer configured to store electrical energy from a power supply, and to provide the electrical energy to the electric motor; and a power limiting circuit configured to limit input power from the power supply to the energy buffer to a threshold lower than motor power drawn by the electric motor from the energy buffer, wherein for a the case of zero input power to the HVAC actuator, the energy buffer is configured to operate in a battery mode for driving the electric motor during a time.
The newly added dependent claims of newly added independent claim 20 are allowable for the reasons above discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olson et al. (US 5779097 A) teaches a vapor recovery system having a current limiting resistor infront of the energy store having capacitor. The current limiting resistor limit the current entering the capacitor for charging thus facilitating the adjustment of the charging time of the capacitor.
Smoot (US 4361731 A) teaches a telephone system having a current limiter which limits the charging current for the capacitor on the system thereby conserving the power available from the voltage source. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S./Examiner, Art Unit 2115                                                                                                                                                                                                        


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115